Citation Nr: 0718139	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Evaluation of miliaria rubra, rated as 0 percent 
disabling. 

2.  Evaluation of allergic contact dermatitis, rated as 0 
percent disabling. 

3.  Entitlement to service connection for coronary 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Houston, Texas, Regional Office (RO).  By a rating action of 
September 2001, the denied service connection for coronary 
arteriosclerotic heart disease.  The veteran perfected a 
timely appeal to that decision.  Subsequently, in a rating 
action of October 2004, the RO granted service connection for 
miliaria rubra and allergic contact dermatitis, each assigned 
a 0 percent rating, effective November 29, 1999.  The veteran 
appealed the evaluations assigned to the skin conditions.  

In March 2006, the Board remanded the case to the RO in order 
to accord the veteran a personal hearing.  

On December 8, 2006, the veteran appeared at the RO and 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge, sitting in Washington, DC.  The 
veteran accepted this hearing in lieu of an in-person 
hearing.  A transcript of the videoconference hearing is of 
record.  


FINDINGS OF FACT

1.  Neither the August 30, 2002 amendment to 38 C.F.R. 
§ 4.118 nor the prior version of the regulation is more 
favorable to the veteran's claim for higher evaluations for 
miliaria rubra and allergic contact dermatitis.  

2.  Throughout the appeal period, the veteran's miliaria 
rubra has been essentially asymptomatic.  

3.  The veteran's service-connected allergic contact 
dermatitis has been asymptomatic and nondisabling during the 
appeal period.  

4.  On December 8, 2006, at the videoconference hearing, and 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew the appeal of the issue of entitlement to 
service connection for coronary arteriosclerotic heart 
disease.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for miliaria 
rubra have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 
7899-7806 (effective prior to, and since, August 30, 2002).  

2.  The criteria for a compensable evaluation for allergic 
contact dermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.118, Diagnostic Codes (DCs) 7899-7806 (effective 
prior to, and since, August 30, 2002).  

3.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to service 
connection for coronary arteriosclerotic heart disease.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
impose obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letter dated in April 2001, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  That letter therefore provided notice of the 
first three elements that were discussed above.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element" (i.e., tell 
the claimant to provide any relevant evidence in his or her 
possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claims on appeal.  The April 2001 letter specifically 
informed the veteran of the type(s) of evidence that would be 
relevant to his claim, and that it was his "responsibility" 
to make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  The 
Board finds that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims on appeal.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in April 2001 was not given prior to the first 
AOJ adjudication of the claims, the notice was provided by 
the AOJ prior to the transfer and recertification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
That letter informed the veteran of the evidence required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

Moreover, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with a medical examination in September 
2004.  The veteran has not referred to any additional, 
unobtained, available, relevant evidence.  The available 
medical evidence is sufficient for an adequate determination 
of the veteran's claims.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, the Board finds no prejudice to the veteran in 
proceeding with the present decision given the fact that 
disability evaluations and effective dates have already been 
assigned to his service-connected disabilities.  Because his 
claim for an increased rating is being denied, the issue of 
effective date is moot.  Therefore, further VCAA notice is 
not required.  


II.  Factual background.

The service medical records indicate that the veteran was 
seen on several occasions for a persistent rash on his arms, 
wrists, legs and chest.  In October 1971, he was evaluated 
and diagnosed with miliaria rubra; it was noted that this was 
a heat rash that was very common.  It was recommended that 
the veteran be removed from heat and humid environment.  The 
veteran was admitted to a Naval Hospital in November 1971; he 
was diagnosed with miliaria rubra.  A medical board report, 
dated in June 1972, reflects a diagnosis of allergic contact 
dermatitis.  

On examination in October 2002, the veteran indicated that he 
developed a rash while in service on his arms; he stated that 
the rash comes and goes.  The veteran also noted that the 
rash mainly erupts when he is exposed to heat or nickel.  The 
veteran reported that, testing in the past revealed that he 
was allergic to nickel, chrome, zinc, and copper.  It was 
noted that there was no rash on examination.  The impression 
was that the veteran did not have a rash to see today.  The 
examiner noted that miliaria rubra was also known as heat 
rash; he noted that this was not a chronic condition and can 
happen to anyone working in a hot environment.  The examiner 
further noted that allergic contact dermatitis to nickel was 
common in the United States population; however, he was 
unable to tell for sure if the veteran had the condition 
because he did not have a rash on examination.  

VA progress notes, dated from April 1999 to June 2004, 
reflect clinical evaluation and treatment for unrelated 
disabilities.  These records do not reflect any complaints of 
or treatment for dermatitis or miliaria rubra.  

The veteran was afforded a VA examination in September 2004, 
at which time he indicated that his skin condition has 
remained chronic and intermittent with no curative medication 
tried.  The veteran reported that the lesions were worse in 
the summer, particularly over the arms; he stated that he 
uses calamine for partial relief.  The veteran indicated that 
he is also unable to shave more than once a week due to the 
appearance of red bumps on the neck and in the beard area.  
No active eczematous lesions were noted on the arms, and the 
veteran declined examination of the abdominal area.  The 
pertinent diagnoses were history of allergic contact 
dermatitis to nickel, well-documented in the veteran's file 
with appropriate lab investigations; and, in the absence of 
strict avoidance of contact to this metal, chronicity is the 
rule.  He was also diagnosed with history of miliaria rubra, 
also a potentially chronic and relapsing problem.  

By a rating action, dated in October 2004, the RO granted 
service connection for miliaria rubra and allergic contact 
dermatitis, each evaluated as 0 percent, effective November 
29, 1999.  

On the occasion of an examination for evaluation of diabetes 
mellitus in January 2005, it was observed that the skin was 
without eruption.  

VA progress notes, dated from December 2005 through April 
2006, reflect treatment for unrelated disabilities.  These 
records do not reflect any complaints of or treatment for 
symptoms of contact dermatitis or miliaria rubra.  

At his personal hearing in December 2006, the veteran 
indicated that the skin condition affected his arms, face and 
neck; he noted that he experienced flare-ups during hot 
weather.  The veteran indicated that he also broke out in 
rash around metals.  The veteran testified that when the rash 
flared up, it caused reduce functionality and caused him to 
miss work.  The veteran indicated that the rash was similar 
to the measles; he experienced constant itching and had to 
use calamine lotion all over his body.  The veteran stated 
that he broke out almost every day during the summer months 
and affected at least 50 percent of his body.  The veteran 
indicated that he shaved only once every five to seven days; 
if he shaved any sooner, he had a tendency to break out in a 
rash in that area.  The veteran testified that his skin 
condition had remained the same since his last examination.  

III.  Legal Analysis-Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  After careful 
review of the evidentiary record, the Board concludes that 
the veteran's skin conditions have not changed and uniform 
evaluations are warranted.  

The veteran's statements describing the symptoms of his 
service-connected disorders are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran is currently assigned noncompensable ratings for 
miliaria rubra and allergic contact dermatitis under 38 
C.F.R. § 4.118, DC 7806.  During the pendency of this appeal, 
the regulations for rating disabilities of the skin were 
revised, effective August 30, 2002.  67 Fed. Reg. 49,596 
(July 31, 2002).  The Board will consider all applicable 
versions of the rating criteria, as did the RO.  However, the 
new criteria are only to be applied as of that effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).  

Prior to August 30, 2002, Diagnostic Code 7806 provided that 
a noncompensable evaluation would be assigned for eczema 
where there was slight, if any, exfoliation, exudation, or 
itching if on a nonexposed surface or small area.  A 10 
percent evaluation would be assigned where there was 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation would be 
assigned where there was exudation, or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or 
exceptional repugnance.  

Effective as of August 30, 2002, Diagnostic Code 7806 
provides for a 60 percent rating for dermatitis or eczema 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period. When 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is warranted. When at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, a 10 
percent rating is warranted. Less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period, a noncompensable percent rating is 
warranted.  38 C.F.R. § 4118, DC 7806 (2002).  

Upon review of the evidentiary record, the Board notes that 
the veteran's skin conditions, both miliaria rubra and 
contact dermatitis have essentially been asymptomatic.  
Significantly, in October 2002, a VA examiner stated that 
there was no rash on examination.  On the occasion of a more 
recent examination in September 2004, the veteran reported 
itchy areas on the arms and abdomen in the past; he also 
reported having lesions over the arms, as well as red bumps 
on the neck and beard area due to miliaria rubra.  However, 
the VA examiner noted that there were no active lesions on 
the arms; and the veteran declined examination of the 
abdominal area.  The diagnoses were history of allergic 
contact dermatitis and history of miliaria rubra.  Moreover, 
during a VA examination for an unrelated disorder in January 
2005, it was noted that the skin was without eruption.  

Applying the pertinent rating criteria to the objective 
evidence of the pathology associated with the veteran's 
service-connected skin disorders, diagnosed as miliaria rubra 
and allergic contact dermatitis, the Board finds that a 
compensable rating is not warranted under the applicable 
diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under the foregoing rating criteria, a 10 percent rating may 
be assigned for involvement of at least 5 percent of the 
surface area of the body or exposed surface.  The veteran, 
however, does not have involvement of more than 1 percent of 
the surface area of the body or exposed surface.  Again, 
absent at least a 5 percent area of involvement, whether 
viewed as a percentage of total surface or exposed surface, a 
compensable rating is not warranted.  

Furthermore, there is no evidence that systemic therapy such 
as corticosteroids or other immunosuppressive drugs have been 
required for treatment of the disorder at any time.  
Consequently, no basis for a compensable evaluation for 
miliaria rubra or allergic contact dermatitis is shown in the 
record.  The preponderance of the evidence is against the 
veteran's claim for compensable evaluations for miliaria 
rubra and allergic contact dermatitis, and it must be denied.  
Given the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claim.  

In sum, the Board finds that the veteran's skin conditions 
have been asymptomatic during the entire appeal period.  As 
such, a compensable rating is not warranted for any period of 
time during the appeal period neither for miliaria rubra nor 
allergic contact dermatitis.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
As the criteria for compensable evaluations have not been 
shown by the medical evidence of record at anytime during the 
appeal period, the preponderance is against the veteran's 
claim, and it must be denied.  


IV.  Legal Analysis-S/C for coronary arteriosclerotic heart 
disease.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In this case, the veteran withdrew his appeal of entitlement 
to service connection for coronary arteriosclerotic heart 
disease during the videoconference hearing held in December 
2006.  Thus, there remain no allegations of errors of fact or 
law for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this matter and it is dismissed.  







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable evaluation for miliaria rubra is 
denied.  

Entitlement to a compensable evaluation for allergic contact 
dermatitis is denied.  

The appeal on the claim of entitlement to service connection 
for coronary arteriosclerotic heart disease is dismissed.  


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


